In re Disciplinary Counsel; Labourdette, Eric Charles; — Other(s); Applying for Joint Petition to Transfer from Disability Inactive Status to Active Status.
ORDER
Considering the Joint Petition to Transfer from Disability Inactive Status to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that Eric Charles Labourdette, Louisiana Bar Roll number 26673, be and he hereby is reinstated' to active status pursuant to Supreme Court Rule XIX, § 22(G). This order shall be effective immediately.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana